     Case 3:19-cv-01255-TWR-KSC Document 76 Filed 07/11/20 PageID.1470 Page 1 of 2




 1    ROBERT S. BREWER, JR.
      United States Attorney
 2    ERNEST CORDERO, JR
      Assistant U. S. Attorney
 3    California Bar No. 131865
      E-mail: ernest.cordero@usdoj.gov
 4    MICHAEL A. GARABED
      Assistant U.S. Attorney
 5    California Bar No. 223511
      E-mail: michael.garabed@usdoj.gov
 6    United States Attorney’s Office
      880 Front Street, Room 6293
 7    San Diego, CA 92101-8893
      Telephone: (619) 546-7478/7703
 8    Facsimile: (619) 546-7751

 9    Attorneys for Federal Defendants

10                            UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13    KAJI DOUSA,                                      Case No.: 19-cv-1255-LAB (KSC)
14                       Plaintiff,
15          v.
16    U.S. DEPARTMENT OF HOMELAND
17    SECURITY (“DHS”); U.S.                           RESPONSE TO ORDER RE:
      IMMIGRATION AND CUSTOMS                          FURTHER BRIEFING ON MOTION
18    ENFORCEMENT (“ICE”); U.S.                        TO SEAL [DKT. NO. 70]
      CUSTOMS AND BORDER
19    PROTECTION (“CBP”); KEVIN K.
      MCALEENAN, Acting Secretary of DHS;
20    MATTHEW T. ALBENCE, Acting                       [FILED PER COURT ORDER, DKT.
      Director of ICE; MARK A. MORGAN,                 NO. 70]
21    Acting Commissioner of CBP; and PETER
      FLORES, Director of Field Operations for
22    CBP, San Diego,

23                       Defendants.

24          On June 29, 2020, the Court issued an order requiring U.S. Customs and Border
25    Protection (“CBP”) to respond to various questions related to the pending Motion to Seal.
26    See Dkt. No. 70. CBP responds through the Supplemental Declaration of Chief Patrol Agent
27    Aaron Heitke attached as an exhibit and filed with the Court.
28
                                               1
     Case 3:19-cv-01255-TWR-KSC Document 76 Filed 07/11/20 PageID.1471 Page 2 of 2




 1    DATED:     July 11, 2020                 Respectfully submitted,
 2
 3                                             ROBERT S. BREWER, JR.
                                               United States Attorney
 4
 5                                             s/ Ernest Cordero, Jr.
                                               ERNEST CORDERO, JR.
 6                                             Assistant United States Attorney
 7                                             MICHAEL A. GARABED
                                               Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
